Citation Nr: 1732068	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for IHD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In support of his claim, the Veteran testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In June 2016, the Board granted a 60 percent rating for IHD and also remanded the issue of a higher rating for this disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for additional examination.  VA examination was conducted in August 2016.  In the July 2017 appellate brief, the Veteran's representative points out that the VA examiner indicated a METS level 3-5 based on interview.  In the July 2017 appellate brief, the Veteran's representative requests a current echocardiogram to determine the ejection fraction percentage.  

Under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease, coronary artery disease (CAD) resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his cardiac disability. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail in the appropriate Disability Benefits Questionnaires (DBQs).  Specifically, the examiner should measure and record all subjective and objective symptoms of the Veteran's cardiac disability to include ejection fraction.

2.  Then readjudicate the claim in light of the additional evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


